ENTRY ORDER¶ 1. The Court has received from the Professional Responsibility Board an affidavit of resignation submitted by respondent William M. O'Brien, Esq., a separate statement of facts and supporting exhibit from disciplinary counsel, and a letter from the Board stating its finding that the filings are sufficient to support disbarment. Based on these materials, the Court accepts the resignation, and orders, pursuant to A.O. 9, Rule 19.C, that respondent *557William M. O'Brien is disbarred on consent from the office of attorney and counselor at law effective from the date of this order.¶ 2. Respondent shall comply with the requirements of A.O. 9, Rule 23.